Opinion issued June 6, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00202-CV
____________

SOHAIL AKBER ALI, D/B/A DOLLAR WORLD, Appellant

V.

WALGREEN CO., Appellee



On Appeal from the CountyCivil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 763469



O P I N I O N
 According to information provided by the district clerk, this is an appeal from
a judgment signed on January 2, 2002.  The notice of appeal was filed on January 25,
2002. 
	On May 13, 2002, the Court issued an order stating as follows:

This Court's records do not affirmatively show that appellant has paid
the appellate filing fee of $125.  See Tex. R. App. P. 5; Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals, Misc. Docket No. 98-9120 (Tex. July 21, 1998) Tex. Gov't
Code Ann. 51.207(a) (Vernon Supp. 2000).  Each party or parties filing
a notice of appeal are required to pay the appellate filing fee.  Unless
within 15 days of the date of this Order appellant pays such filing fee to
the Clerk of this Court, the appeal will be dismissed.  See Finley v. J.C.
Pace Ltd., 4 S.W.3d 319, 321-22 (Tex. App.- Houston [1st Dist.] 1999)
(order); Negrini v. Smith, Nelson & Clement P.C., 998 S.W.2d 362, 363
(Tex. App.- Houston [1st Dist.] 1999, no pet.).  

	As of the date of this opinion, appellant has not paid the filing fee.

	Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R. App.
P. 5; 42.3(b), (c).
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Nuchia and Radack.
Do not publish.  Tex. R. App. P. 47.